Order entered August 13, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00414-CR
                                       No. 05-15-00415-CR

                           EMAJIN TREVON JACKSON, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                    Dallas County, Texas
                      Trial Court Cause Nos. F14-58177-X, F14-58178-X

                                             ORDER
       The Court ORDERS court reporter Jan Cherie Williams to file, within TEN DAYS of

the date of this order, a supplemental record containing State’s Exhibit nos. 30, 31, 32, and 52.

       We DIRECT the Clerk to send copies of this order to Jan Cherie Williams, official court

reporter, Criminal District Court No. 6, and to counsel for all parties.



                                                        /s/   ADA BROWN
                                                              JUSTICE